Title: Dabney Carr to Thomas Jefferson, 8 July 1813
From: Carr, Dabney
To: Jefferson, Thomas


          
            Dr Sir Winchester. July 8th 1813.
            The inclosed Deed was this moment delivered to me by mr Randolph, with a request, that I would forward it to you: I do so without loss of time, as I know that you are anxious to receive it, & to close the business to which it relates. you will see
			 that it has been reacknowledged by mr R. & ordered to be certified from this County—this was done at the last County Court—It is very well that this has
				not been delayed longer;
			 for mr R is so low, that it seems to me impossible for him to last much longer—yet he is still carried about.
            yrs trulyD Carr
          
          
            my Court is sitting, & the business pressing heavily upon, which must be my apology for this hasty note
            DC
          
        